TOWNSEND, Circuit Judge.
The merchandise in question consisted of ferrochrome, ferrotungsten, ferromolybdenum, and ferrovenadium, and was assessed for duty at the rate of 20 per cent, ad valorem as a “metal unwrought,” under the provisions of Tariff Act July 24, 1897, c. 11, § 1, Schedule C, par. 183, 30 Stat. 166 [U. S. Comp. St. 1901, p. 1645], The importers protested, claiming that said merchandise was properly dutiable at the rate of $4 per ton, the rate imposed by paragraph 122 of said act (30 Stat. 159 [U. S. Comp. St. 1901, p. 1636]) on “ferromanganese,” etc., by virtue of the similitude clause in section 7 of said act (30 Stat. 205 [U. S. Comp. St. 1901, p. 1694]). The Board of Appraisers sustained the protest. Counsel for the United States contends that upon the evidence herein these metals are not wrought, because they are now in the first state in which they appear after reduction from the ore; that is, the first stage in which they appear as pure metals. There is nothing to show that they have been subjected to any process different from that proved on the former hearings in this court. I shall therefore follow the decision of this court in Dana v. U. S. (C. C.) 116 Fed. 933, that they are not metals unwrought. This fact being proved, they fall within the decision in Dana v. U. S. (C. C.) 91 Fed. 522, affirmed in U. S. v. Dana, 99 Fed. 433, 39 C. C. A. 590, that they are similar in quality and use to ferromanganese.
The decision of the Board of General Appraisers is therefore affirmed.